CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam Funds Trust: We consent to the use of our report, dated April 13, 2015 included herein, with respect to the financial statements of Putnam Floating Rate Income Fund, a series of Putnam Funds Trust and to the references to our firm under the captions Financial Highlights in the prospectus and Auditors and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts June 24, 2015
